*258SUMMARY ORDER
Plaintiff Louis Thabault appeals from a judgment of the United States District Court for the District of Vermont (J. Gar-van Murtha, Judge) dismissing his action against Attorney General John Ashcroft seeking to compel the Attorney General to prosecute telephone companies who provide service to off-shore gambling houses.
The District Court dismissed Thabault’s complaint on the ground that Thabault lacked standing to bring his claim. We perceive no error in that decision.
We have considered all of plaintiff’s claims on appeal and we hereby AFFIRM the judgment of the District Court substantially for the reasons stated by the Court in its Opinion and Order entered May 3, 2003.